--------------------------------------------------------------------------------

Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this "Agreement") is dated as of November
12, 2013 between NTN Buzztime, Inc., a Delaware corporation (the "Company"), and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a "Purchaser" and collectively the "Purchasers").
 
RECITALS
 
Subject to the terms and conditions set forth in this Agreement and pursuant to
Section 4(a)(2) of the Securities Act of 1933, as amended (the "Securities
Act"), and Rule 506 promulgated thereunder, the Company desires to issue and
sell to each Purchaser, and each Purchaser, severally and not jointly, desires
to purchase from the Company, units ("Units"), each of which shall consist of
(i) one share of Common Stock (as defined below) (such shares of Common Stock
constituting a part of the Units, collectively the "Shares"), and (ii) a Warrant
(as defined below), as more fully described in this Agreement.
 
In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and each Purchaser agree as follows:
 
ARTICLE I

 
DEFINITIONS
 
1.1          Definitions.  In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings set forth in this Section 1.1:
 
"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such term is used in and construed under Rule 405 promulgated under
the Securities Act.  With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.
 
"Board of Directors" means the board of directors of the Company.
 
"Business Day" means Monday through Friday, excluding any day of the year on
which banks are required or authorized to close in the State of California.
 
"Closing" means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.
 
"Closing Date" means the Trading Day when the Transaction Documents have been
executed and delivered by the applicable parties thereto, and all conditions
precedent to (i) the Purchasers' obligations to pay the purchase price and (ii)
the Company's obligations to deliver the Shares have been satisfied or waived.
 
"Common Stock" means the common stock of the Company, par value $0.005 per
share.
 
"Contract" means any written or oral contract, agreement, instrument,
commitment, arrangement, understanding or undertaking (including leases,
franchises, bonds, guaranties, licenses, mortgages, notes, guarantees,
sublicenses, subcontracts and purchase orders).
 
 
-1-

--------------------------------------------------------------------------------

 
"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
"Governmental Entity" means any foreign, federal, state, municipal or local
government, governmental, regulatory or administrative authority, agency,
instrumentality or commission or any United States court, tribunal, or judicial
or arbitral body of any nature; or any United States body exercising, or
entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power of any nature.
 
"Knowledge of the Company" means any particular fact, circumstance, event or
other matter in question of which any of the Company's executive officers and
directors have knowledge.  An individual shall be deemed to have knowledge of a
particular fact, circumstance, event or other matter if (i) such fact,
circumstance, event or other matter is reflected in one or more documents,
written or electronic, that are or have been in such individual's possession or
that would likely be reviewed by an individual who has the duties and
responsibilities of such individual in the customary performance of such duties
and responsibilities or (ii) such knowledge would be obtained from reasonable
and customary inquiry of those Persons employed by Buyer charged with
administrative or operational responsibility for such matter.
 
"Law" means any United States federal, state, municipal or local statute, law,
ordinance, regulation, rule, code, executive order, injunction, judgment, decree
or other order of any Governmental Entity.
 
"Liens" means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
"Material Adverse Effect" means (i) a material adverse effect on the business of
the Company and its Subsidiaries, taken as a whole, or (ii) a material adverse
effect on the Company's ability to perform in any material respect on a timely
basis its obligations under any Transaction Document.
 
"NYSE MKT Approval" means approval from NYSE MKT for the additional listing of
the Shares and the Warrant Shares.
 
"Person" means an individual, sole proprietorship, partnership, joint venture,
trust, unincorporated association, corporation, limited liability company,
entity or Governmental Entity.
 
"Purchase Price" means the amount equal to $0.40 per Unit.
 
"Registration Rights Agreement" means the registration rights agreement of even
date herewith among the Company and the other parties thereto.
 
"Rule 144" means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such rule.
 
"Securities Act" shall have the meaning ascribed to such term in the Recitals.
 
"SEC" means the United States Securities and Exchange Commission.
 
"SEC Reports" shall have the meaning ascribed to such term in Section 3.1(f).
 
"Securities" means the Units, the Shares and the Warrant Shares.
 
 
-2-

--------------------------------------------------------------------------------

 
"Short Sales" include, without limitation, (i) all "short sales" as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, "put equivalent
positions" (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.
 
"Subsidiary" means with respect to any Person, any corporation a majority (by
number of votes) of the outstanding shares of any class or classes of which
shall at the time be owned by such Person or by a Subsidiary of such Person, if
the holders of the shares of such class or classes (i) are ordinarily, in the
absence of contingencies, entitled to vote for the election of a majority of the
directors (or Persons performing similar functions) of the issuer thereof, even
though the right so to vote has been suspended by the happening of such a
contingency, or (ii) are at the time entitled, as such holders, to vote for the
election of a majority of the directors (or Persons performing similar
functions) of the issuer thereof, whether or not the right so to vote exists by
reason of the happening of a contingency.
 
"Trading Day" means a day on which the NYSE MKT is open for trading.
 
"Trading Market" means NYSE MKT or such other markets or exchanges on which the
Common Stock is primarily listed or quoted for trading on the date in question.
 
"Transaction Documents" means this Agreement, the Warrants and the Registration
Rights Agreement.
 
"Warrants" means, collectively, the warrants to purchase Common Stock, in the
form of Exhibit A, delivered to the Purchasers at the Closing in accordance with
Section 2.1.
 
"Warrant Shares" means the shares of Common Stock issuable upon exercise of the
Warrants.
 
ARTICLE II

 
PURCHASE AND SALE
 
2.1          Closing.  On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell to
each Purchaser, and each Purchaser, severally and not jointly, agrees to
purchase from the Company, such number of Units that equals the total Purchase
Price set forth opposite such Purchaser's name on the Schedule of Purchasers
attached hereto divided by the Purchase Price.  At the Closing, each Purchaser
shall deliver to the Company, via wire transfer or a certified check,
immediately available funds equal to the total Purchase Price of the Units to be
purchased by it, and the Company shall deliver to each Purchaser (a) one or more
stock certificates registered in the name of such Purchaser, or in such nominee
names as designated by such Purchaser, representing the number of Shares to be
purchased by such Purchaser at the Closing, and (b) one or more Warrants
registered in the name of such Purchaser to purchase up to a number of shares of
Common Stock equal to 60% of the number of Shares purchased by such Purchaser at
the Closing, and the Company and each Purchaser shall deliver the other items
set forth in Section 2.2 deliverable at the Closing.  Upon satisfaction of the
conditions set forth in Section 2.2, the Closing shall occur at such location as
the parties shall mutually agree.
 
 
-3-

--------------------------------------------------------------------------------

 
2.2          Closing Conditions.
 
(a)          The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met, to the extent not
waived by the Company in writing:
 
(1) the accuracy in all respects when made and on the Closing Date of the
representations and warranties of the Purchasers contained herein;
 
(2) all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed;
 
(3) payment, by wire transfer of immediately available funds, in the full amount
of the purchase price for the number of Units being purchased by each Purchaser
at the Closing as set forth in the Schedule of Purchasers (for the avoidance of
doubt, the condition set forth in this Section 2.2(a)(3) shall be satisfied only
when the Company receives payment in the aggregate amount of at least $1.5
million); and
 
(4) the Shares and the Warrant Shares shall have been approved for listing on
NYSE MKT, subject to official notice of issuance.
 
(b)          The respective obligations of the Purchasers hereunder in
connection with the Closing are subject to the following conditions being met to
the extent not waived by such Purchaser:
 
(1) the accuracy in all material respects (except to the extent that such
representations and warranties are qualified by materiality, material adverse
effect, or words of like effect, in which case such representations and
warranties shall be true in all respects) when made and on the Closing Date of
the representations and warranties of the Company contained herein;
 
(2) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;
 
(3) there shall have been no Material Adverse Effect with respect to the
Company;
 
(4) the Purchasers shall have agreed to purchase an aggregate amount of at least
$1.5 million of Units at the Closing as set forth in the Schedule of Purchasers;
 
(5) each Purchaser shall have received:
 
(A) a certificate signed by the Company's Chief Executive Officer or Chief
Financial Officer to the effect that the representations and warranties of the
Company in Section 3 hereof are true and correct in all material respects
(except to the extent that such representations and warranties are qualified by
materiality, material adverse effect, or words of like effect, in which case
such representations and warranties shall be true in all respects) as of, and as
if made on, the date of this Agreement and as of the Closing Date and that the
Company has satisfied in all material respects all of the conditions set forth
in this Section 2.2(b); and
 
 
-4-

--------------------------------------------------------------------------------

 
(B) a certificate signed by the Secretary of the Company to which is attached a
true, complete and correct copy of each of the amended and restated certificate
of incorporation of the Company, as amended to date, the amended and restated
bylaws of the Company and a copy of the resolutions adopted by the Board of
Directors, to the effect that (i) no document with respect to any amendment to
the certificate of incorporation of the Company has been filed in the office of
the Secretary of State of the State of Delaware since, and no action has been
taken or, to the best knowledge of the Secretary of the Company, is contemplated
by the Board of Directors or the stockholders of the Company, for the purpose of
effecting any such amendment or the dissolution, merger or consolidation of the
Company, (ii) no proposal for any amendment, repeal or other modification to the
amended and restated bylaws of the Company has been taken or is currently
pending before the Board of Directors or stockholders of the Company and (iii)
the resolutions of the Board of Directors of the Company authorizing the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated by this Agreement have not been altered, amended
or superseded and remain in full force and effect as of the date hereof;
 
(6) the Company shall be validly existing as a corporation and in good standing
under the laws of Delaware as of the Closing Date;
 
(7) the Company shall execute a counterpart to the Warrant and the Registration
Rights Agreement; and
 
(8) the Shares and the Warrant Shares shall have been approved for listing on
NYSE MKT, subject to official notice of issuance.
 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES
 
3.1          Representations and Warranties of the Company.  The Company hereby
represents and warrant to each Purchaser as follows:
 
(a)          Organization and Qualification.  The Company is an entity duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to perform its
obligations under this Agreement. The Company is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not have or
reasonably be expected to result in a Material Adverse Effect.
 
(b)          Authorization.  The execution, delivery and performance by the
Company of this Agreement and each other Transaction Document to which it is a
party and each of the transactions contemplated hereby or thereby have been duly
and validly authorized by the Company, and no other corporate act or proceeding
on the part of the Company, its Board of Directors or its stockholders is
necessary to authorize the execution, delivery or performance by the Company of
this Agreement or any Transaction Document to which it is a party or the
consummation of any of the transactions contemplated hereby or thereby.  This
Agreement has been duly executed and delivered by the Company and this Agreement
constitutes, and the Transaction Documents upon execution and delivery by the
Company, will each constitute, a valid and binding obligation of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect,
relating to or limiting creditors' rights generally and (ii) general principles
of equity (whether considered in an action in equity or at law).
 
 
-5-

--------------------------------------------------------------------------------

 
(c)          No Conflict.  The execution, delivery and performance by the
Company of this Agreement and the Transaction Documents to which it is a party
and the consummation of each of the transactions contemplated hereby or thereby
will not (i) violate or conflict with the certificate of incorporation, bylaws
or other organizational documents of the Company, (ii) violate, conflict with,
result in any material breach of, constitute a default under, result in the
termination of, result in the acceleration of any obligations under, result in a
material change in terms of, create in any party the right to accelerate,
terminate, modify or cancel, or require any consent or notice under, or create
an event that, with the giving of notice or the lapse of time, or both, would be
a default under or material breach of, any (A) Contract to which the Company is
a party or by which it is bound or affected or to which any of its assets is
bound or affected; or (B) judgment, order, writ, injunction, decree or demand of
any Governmental Entity which materially affects the ability of the Company to
perform its obligations under this Agreement; (iii) result in the creation or
imposition of any Lien upon any assets or any of the equity of the Company, or
which affects the ability to conduct its business as conducted prior to the date
of this Agreement or perform its obligations under this Agreement; (iv) require
any declaration, filing or registration with, or authorization, consent or
approval of, exemption or other action by or notice to, any Governmental Entity
or other Person under the provisions of any Law or any Contract to which the
Company is subject, or by which the Company is bound or affected or by which the
Company or any of its assets are bound or affected other than (y) the notice
and/or application to NYSE MKT for the issuance and sale of the Shares and
Warrant Shares and the listing of the Shares and Warrant Shares for trading
thereon in the time and manner required thereby and (z) the filing of Form D
with the SEC and such filings as are required to be made under applicable state
securities laws.
 
(d)          Legal Proceedings.  There is no action, claim, suit or proceeding
pending or, to the Knowledge of the Company, threatened, by or against the
Company that challenges, or may have the effect of preventing, delaying, making
illegal or otherwise interfering with the execution and delivery by the Company
of this Agreement or any of the Transaction Documents to which it is a party or
the performance of the Company hereunder or thereunder or which would, if such
action, claim, suit or proceeding were adversely determined, have or reasonably
be expected to result in a Company Material Adverse Effect.
 
(e)          Issuance of Securities.  The Units are duly authorized and, when
issued and paid for the consideration as set forth in this Agreement, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens other than Liens and restrictions on transfer provided for in the
Transaction Documents. The Warrant Shares, when issued in accordance with the
terms of the Warrants, will be validly issued, fully paid and nonassessable,
free and clear of all Liens other than restrictions on transfer provided for in
the Transaction Documents.  The Company has reserved for issuance and delivery
upon exercise of the Warrant such number of shares of Common Stock as are from
time to time issuable upon exercise of the Warrant.
 
 
-6-

--------------------------------------------------------------------------------

 
(f)          SEC Reports.  The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, since January 1, 2012 (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the "SEC Reports") on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports (i) were complete and accurate in all material respects
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading and (ii) complied in
all material respects with the requirements of the Securities Act and the
Exchange Act, as applicable.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof, (i) there has been no
event, occurrence or development that has had or that would reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any material liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the SEC, (iii) the Company has not altered its method of accounting,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and except for
this Agreement and for dividends made in respect of the Company's Series A
Convertible Preferred Stock, and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Company stock option plans.
 
(g)          Preemptive and Other Rights.  No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.  The
issuance and sale of the Units will not obligate the Company to issue shares of
Common Stock or other securities to any Person and, except with respect to
adjustments to the conversion price of the Company's Series A Convertible
Preferred Stock as set forth in the Company's certificate of incorporation, will
not result in a right of any holder of the Company's securities to adjust the
exercise, conversion, exchange or reset price under any of such securities.
 
(h)          Financial Statements.  The audited consolidated financial
statements and unaudited interim consolidated financial statements of the
Company (including, in each case, the notes, if any, thereto) included in the
Form 10-K filed by the Company with the SEC on March 29, 2013 and the Form 10-Qs
filed by the Company with the SEC on May 13, 2013 and August 14, 2013, fairly
present, in all material respects, the assets, liabilities and consolidated
financial position of the Company as of the dates indicated and the results of
operations for the periods then ended. Such financial statements have been
prepared in accordance with GAAP applied on a consistent basis throughout the
period involved except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP and are subject  to normal and
recurring year-end adjustments.
 
(i)          Brokers.  There are no claims or rights to brokerage commissions,
finders fees or similar compensation in connection with the transactions
contemplated by this Agreement based on any Contract made or alleged to have
been made by or on behalf of the Company or any of its Affiliates, officers,
employees or directors.
 
(j)          Private Placement.  Assuming the accuracy of each Purchaser's
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Units by the
Company to the Purchasers as contemplated hereby. Subject to NYSE MKT Approval,
the issuance and sale of the Shares and the Warrant Shares hereunder does not
contravene the rules and regulations of NYSE MKT.
 
 
-7-

--------------------------------------------------------------------------------

 
(k)          Shell Company.  The Company is not now and has not been, at any
time during the past three (3) years, a shell company as defined by Rule 405 of
the Securities Act.
 
(l)          Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information  The Company understands and confirms that the Purchasers will rely
on the foregoing representation in effecting transactions in securities of the
Company. Except for the representations and warranties contained in this Section
3.1, neither the Company nor any other Person has made or makes any other
express or implied representation or warranty, either written or oral, on behalf
of the Company.
 
3.2          Representations and Warranties of the Purchasers.  Each Purchaser,
for itself and for no other Purchaser hereby, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:
 
(a)          Organization; Authority.  Such Purchaser, if not a natural person,
is an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization with full right, corporate or
partnership power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder, and the execution and delivery of the
Transaction Documents and performance by such Purchaser of the transactions
contemplated by the Transaction Documents have been duly authorized by all
necessary corporate or similar action on the part of such Purchaser.  Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(b)          Own Account.  Such Purchaser (i) understands that the Units are
"restricted securities" and have not been registered under the Securities Act or
any applicable state securities law (ii) is acquiring the Units as principal for
its own account and not with a view to or for distributing or reselling such
Units (within the meaning of Section 2(11) of the Securities Act) or any part
thereof in violation of the Securities Act or any applicable state securities
law, (iii) has no present intention of distributing any of such Units in
violation of the Securities Act or any applicable state securities law and (iv)
has no direct or indirect arrangement or understandings with any other Persons
to distribute or regarding the distribution of such Units (this representation
and warranty not limiting such Purchaser's right to sell the Units in compliance
with applicable federal and state securities laws).
 
(c)          Purchaser Status.  At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants, it will be either: (i) an "accredited investor" as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a "qualified institutional buyer" as defined in Rule 144A(a) under
the Securities Act.  Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act.
 
(d)          Residency.  Such Purchaser's principal executive offices (or
residence, in the case of a Purchaser that is an individual) are in the
jurisdiction set forth immediately below Purchaser's name on the applicable
signature page attached hereto.
 
(e)          Experience of Such Purchaser.  Such Purchaser, either alone or
together with its representatives (who are unaffiliated with and who are not
compensated by the Company or any Affiliate of the Company and who are not
selling agents of the Company), has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Units, and has so
evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Units and, at the present time,
is able to afford a complete loss of such investment.
 
 
-8-

--------------------------------------------------------------------------------

 
(f)          Investment Risks.  Such Purchaser acknowledges and is aware that:
(i) there are substantial restrictions on the transferability of the Units, (ii)
the Units will not be, and such Purchaser does not have the right to require
that the Units be, registered under the Securities Act (other than pursuant the
registration rights set forth in the Registration Rights Agreement); (iii) the
certificates representing the Shares and the Warrant shall bear a legend similar
to the legend set out in Section 4.1 and (iv) such legend shall not be removed
from any such certificates unless either (A) such Shares are sold under an
effective registration statement under the Securities Act, or (B) such Purchaser
delivers to the Company a written opinion of counsel, in form and substance
reasonably satisfactory to the Company, that no such registration is required
and that the transfer will not otherwise violate the Securities Act, the
Exchange Act or applicable state securities laws.
 
(g)          Opportunity to Ask Questions.  During the course of the transaction
contemplated by this Agreement, and before acquiring the Units, such Purchaser
has had the opportunity (i) to be provided with financial and other written
information about the Company included in all documents the Company has publicly
filed with the SEC, and (ii) to ask questions and receive answers concerning the
business of the Company and its finances. Such Purchaser has, to the extent it
has availed itself of this opportunity, received satisfactory information and
answers.
 
(h)          General Solicitation. Such Purchaser is not purchasing the Units as
a result of any advertisement, article, notice or other communication regarding
the Units published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or meeting or, to its
knowledge, in any other form of general solicitation or general advertisement.
 
(i)          No Governmental Review.  Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Units or the
fairness or suitability of the investment in the Units nor have such authorities
passed upon or endorsed the merits of the offering of the Units.
 
(j)          Regulation M.  Such Purchaser is aware that the anti-manipulation
rules of Regulation M under the Exchange Act may apply to sales of Common Stock
and other activities with respect to the Common Stock by the Purchasers.
 
(k)          Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or such Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of such Purchaser.
 
(l)          Certain Trading Activities.  Since the time that such Purchaser was
first contacted by the Company regarding the transactions contemplated hereby
until the date hereof, neither such Purchaser nor any Affiliate of such
Purchaser which (i) had knowledge of the transactions contemplated hereby, (ii)
has or shares discretion relating to such Purchaser's investments or trading or
information concerning such Purchaser's investments, including in respect of the
Units, and (iii) is subject to such Purchaser's review or input concerning such
Affiliate's investments or trading (collectively, "Trading Affiliates") has
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser or Trading Affiliate, effected or agreed
to effect any transactions in the securities of the Company (including, without
limitation, any Short Sales involving the Company's securities).
 
 
-9-

--------------------------------------------------------------------------------

 
(m)          Reliance by the Company.  Such Purchaser understands that the
foregoing representations and warranties are to be relied upon by the Company as
a basis for exemption of the sale of the Units under the Securities Act and
under the securities laws of all applicable states and for other purposes.
 
(n)          Independent Investigation. Such Purchaser has conducted its own
independent investigation, review and analysis of the business, results of
operations, prospects, condition (financial or otherwise) or assets of the
Company, and acknowledges and agrees that (i) in making its decision to enter
into this Agreement and the other Transaction Documents and to consummate the
transactions contemplated hereby and thereby, such Purchaser has relied solely
upon its own investigation and the express representations and warranties of the
Company set forth in Section 3.1, and (b) neither the Company nor any other
Person has made any representation or warranty as to the Company or this
Agreement, except as expressly set forth in in Section 3.1.
 
ARTICLE IV

 
OTHER AGREEMENTS OF THE PARTIES
 
4.1          Transfer Restrictions.
 
(a)          The Units may only be disposed of in compliance with state and
federal securities laws.  In connection with any transfer of Units other than
pursuant to an effective registration statement or in compliance with Rule 144
or to the Company or to an Affiliate of a Purchaser, the Company may require the
transferor thereof to provide to the Company, at the transferor's sole expense,
an opinion of counsel selected by the transferor and reasonably acceptable to
the Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Units under the Securities Act and such
transfer is in compliance with applicable state securities laws.  As a condition
of transfer, any such transferee shall agree in writing to be bound by the terms
of this Agreement and shall have the rights of a Purchaser under this Agreement.
 
(b)          The Purchasers agree to the imprinting, so long as is required by
this Section 4.1, of a legend on any certificate representing any of the Shares
in the following form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION (THE "COMMISSION") UNDER
SECTION 5 OF THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), IN RELIANCE UPON ONE OR MORE EXEMPTIONS FROM REGISTRATION OR
QUALIFICATION AFFORDED BY THE SECURITIES ACT AND/OR RULES PROMULGATED BY THE
COMMISSION PURSUANT THERETO. THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE
ALSO NOT BEEN REGISTERED OR QUALIFIED (AS THE CASE MAY BE) UNDER THE SECURITIES
LAWS OF ANY STATE OR TERRITORY OF THE UNITED STATES (THE "BLUE SKY LAWS"), IN
RELIANCE UPON ONE OR MORE EXEMPTIONS FROM REGISTRATION OR QUALIFICATION (AS THE
CASE MAY BE) AFFORDED UNDER SUCH SECURITIES LAWS. THESE SECURITIES HAVE BEEN
ACQUIRED FOR THE HOLDER'S OWN ACCOUNT FOR INVESTMENT PURPOSES ONLY AND NOT WITH
A VIEW FOR RESALE OR DISTRIBUTION.
 
 
-10-

--------------------------------------------------------------------------------

 
4.2          Integration.  The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Units to the Purchasers in a manner that would require the registration
under the Securities Act of the sale of the Units to the Purchasers or that
would be integrated with the offer or sale of the Units for purposes of the
rules and regulations of the Trading Market.
 
4.3          Securities Laws Disclosure; Publicity.  The Company shall, during
or prior to the Trading Day immediately following the second business day
following the date hereof, issue a press release regarding the transactions
contemplated hereby and file with the SEC a Current Report on Form 8-K (which
shall include the Transaction Documents as exhibits thereto) disclosing the
material terms of the transactions contemplated hereby as required by the
Exchange Act.  From and after the issuance of such press release and the filing
of such Current Report on Form 8-K, the Company shall have publicly disclosed
all material, non-public information delivered to the Purchaser by the Company
or any of its Subsidiaries, or any of their respective officers, directors,
employees or agents in connection with the transactions contemplated by the
Transaction Documents.  The Company shall have sole control over any press
release, public announcement, statement or acknowledgment (collectively, "Public
Statements") with respect to this Agreement and the consummation of the
transactions contemplated herein; provided, however, that prior to the release
of any Public Statements, Purchasers shall be afforded the right to review the
Public Statements. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the SEC or any regulatory agency or Trading Market, without the
prior written consent of such Purchaser, except (i) as reasonably believed to be
required by federal securities law in connection with the filing of final
Transaction Documents (including signature pages thereto) with the SEC and (ii)
to the extent such disclosure is reasonably believed to be required by law or
Trading Market regulations.
 
4.4          Form D; Blue Sky Filings.  The Company agrees to timely file a Form
D with respect to the Units as required under Regulation D. The Company shall
take such action as the Company shall reasonably determine is necessary in order
to obtain an exemption for, or to qualify the Units for, sale to the Purchasers
at the Closing under applicable securities or "Blue Sky" laws of the states of
the United States, and shall provide evidence of such actions upon reasonable
request of any Purchaser.
 
ARTICLE V

 
MISCELLANEOUS
 
5.1          Fees and Expenses.  At the Closing, the Company has agreed to
reimburse Manatuck Hill Partners LLC up to $10,000 for its legal fees and
expenses incurred in connection with the transactions contemplated by this
Agreement.  In lieu of the foregoing payments, the aggregate amount that
Manatuck Hill Partners LLC is to pay for purchase of the Securities it is
purchasing at the Closing shall be reduced by $10,000.  Except for the
foregoing, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.  The Company shall pay all transfer agent fees,
stamp taxes and other taxes and duties levied in connection with the delivery of
any Units to the Purchasers.
 
5.2          Entire Agreement.  This Agreement, the Warrants and the
Registration Rights Agreement, together with the exhibits and schedules hereto
and thereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.
 
 
-11-

--------------------------------------------------------------------------------

 
5.3          Notices.  All notices or other communications which are required or
permitted hereunder shall be in writing and shall be sufficiently given if (a)
delivered personally or (b) sent by registered or certified mail, postage
prepaid, or (c) sent by overnight courier with a nationally recognized courier,
or (d) sent via email or facsimile confirmed in writing in any of the foregoing
manners, as set forth on the signature pages attached hereto if delivered to
Purchasers, or as follows if delivered to the Company:
 
NTN Buzztime, Inc.
2231 Rutherford Road, Suite 200
Carlsbad, CA 92008
Attention:  Chief Executive Officer
Fax: 760.930.1187


With a copy to (which shall not constitute notice):


ELA Corporate Law
2173 Salk Ave #250
Carlsbad, CA 92008
Attn: Edwin Astudillo, Esq.
 edwin@elacorporatelaw.com
 
If sent by mail, notice shall be considered delivered five Business Days after
the date of mailing, and if sent by any other means set forth above, notice
shall be considered delivered upon receipt thereof.  Any party may by notice to
the other parties change the address, facsimile number or email address to which
notice or other communications to it are to be delivered or mailed.
 
5.4          Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers of at least 50.1% in
interest of the aggregate Shares purchased hereunder then held by Purchasers or,
in the case of a waiver, by the party against whom enforcement of any such
waived provision is sought.  No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
5.5          Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.6          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns
(including, without limitation, by merger, share exchange or other similar
corporate reorganization or similar transaction).
 
5.7          No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Article V.
 
5.8          Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of California, without regard to the principles of conflicts of law
thereof.
 
 
-12-

--------------------------------------------------------------------------------

 
5.9          Survival.  The representations and warranties of the Company and
each Purchaser shall survive the Closing and the delivery of the Units for the
applicable statute of limitations.
 
5.10          Counterparts.  This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.  Facsimile and PDF signatures shall be treated as if they were
originals.
 
5.11          Severability.  If any term or provision of this Agreement or the
application thereof to any circumstance shall, in any jurisdiction, be invalid
or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable such term or provision in any other
jurisdiction, the remaining terms and provisions of this Agreement or the
application of such terms and provisions to circumstances other than those as to
which it is held invalid or enforceable.
 
5.12          Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under this
Agreement.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agrees to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
5.13          Independent Nature of Purchasers' Obligations and Rights; Separate
Counsel.  The obligations of each Purchaser under this Agreement are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under this Agreement or any other related agreement.
Nothing contained herein, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement.  Each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation the rights arising out of this Agreement or out of any
related agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose.  Each
Purchaser acknowledges and agrees that such Purchaser has been represented by
its own separate legal counsel in their review and negotiation of the Agreement.
 
5.14          Construction. This Agreement has been negotiated by the parties
and is to be interpreted according to its fair meaning as if the parties had
prepared it together and not strictly for or against any party.  All references
in this Agreement to articles, sections, schedules and exhibits are to articles,
sections, schedules and exhibits of or to this Agreement unless expressly
otherwise indicated.  At each place in this Agreement where the context so
requires, the masculine, feminine or neuter gender includes others.  "Including"
or "include" means "including without limitation" and "include without
limitation," respectively. "Or" is used in the inclusive sense of
"and/or."  Currency amounts referenced herein, unless otherwise specified, are
in U.S. dollars.
 
[Signature Pages Follow]
 
 
-13-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
 
 
 

 
NTN Buzztime, Inc.,
   
a Delaware corporation
         
 
By:
/s/ Kendra Berger     Name: Kendra Berger      Title: CFO  

 
 
 
 
 
 
 


 
[Signature Pages For Purchasers Follow]
 
 
 
 
 
 
-14-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Purchaser: Manatuck Hill Scout Fund, LP
 

Signature of Authorized Signatory of Purchaser: /s/ Thomas Scalia     
Name of Authorized Signatory:
Thomas Scalia 
    Title of Authorized Signatory: General Partner      Email Address of
Purchaser:       Facsimile Number of Purchaser:       Address for Notice of
Purchaser:          
 
Address for Delivery of Units for Purchaser (if not same as address for notice):
   

 
Number of Units to be purchased:  2,051,195
 
Number of Shares:  2,051,195
 
Number of Warrant Shares:  1,230,717
 
Total Purchase Price: $820,478.00
 
EIN Number:  [TO BE PROVIDED UNDER SEPARATE COVER]
 
 
 
 
 
 
 
 
 
-15-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Purchaser: Manatuck Hill Navigator Master Fund, LP
 

Signature of Authorized Signatory of Purchaser: /s/ Thomas Scalia     
Name of Authorized Signatory:
Thomas Scalia 
    Title of Authorized Signatory: General Partner      Email Address of
Purchaser:       Facsimile Number of Purchaser:       Address for Notice of
Purchaser:          
 
Address for Delivery of Units for Purchaser (if not same as address for notice):
   

 
Number of Units to be purchased:  1,073,805
 
Number of Shares:  1,073,805
 
Number of Warrant Shares:  644,283
 
Total Purchase Price: $429,522.00
 
EIN Number:  [TO BE PROVIDED UNDER SEPARATE COVER]
 
 
 
 
 
 
 
 
-16-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Purchaser: Granite Point Capital Master Fund, L.P.
 

Signature of Authorized Signatory of Purchaser: /s/ Warren Lammert    
Name of Authorized Signatory:
Warren B. Lammert III 
    Title of Authorized Signatory: Managing Member of the General Partner,
Granite Point Capital, LLC     Email Address of Purchaser:       Facsimile
Number of Purchaser:       Address for Notice of Purchaser:          
 
Address for Delivery of Units for Purchaser (if not same as address for notice):
   

 
Number of Units to be purchased:  1,250,000
 
Number of Shares:  1,250,000
 
Number of Warrant Shares:  750,000
 
Total Purchase Price: $500,000
 
EIN Number:  [TO BE PROVIDED UNDER SEPARATE COVER]
 
 
 
 
 
 
-17-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Purchaser: Kevin O'Brien
 

Signature of Purchaser: /s/ Kevin E. O’Brien      Email Address of Purchaser:  
    Facsimile Number of Purchaser:       Address for Notice of Purchaser:      
   
 
Address for Delivery of Units for Purchaser (if not same as address for notice):
   

 
Number of Units to be purchased:  625,000
 
Number of Shares:  625,000
 
Number of Warrant Shares:  375,000
 
Total Purchase Price: $250,000
 
EIN Number:  [TO BE PROVIDED UNDER SEPARATE COVER]
 
 
 
 
 
 
-18-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Purchaser: Shelton Y. Swei
 

Signature of Purchaser: /s/ Shelton Y. Swei      Email Address of Purchaser:    
  Facsimile Number of Purchaser:       Address for Notice of Purchaser:        
 
 
Address for Delivery of Units for Purchaser (if not same as address for notice):
   

 
Number of Units to be purchased:  625,000
 
Number of Shares:  625,000
 
Number of Warrant Shares:  375,000
 
Total Purchase Price: $250,000
 
EIN Number:  [TO BE PROVIDED UNDER SEPARATE COVER]
 
 
 
 
 
 
 
-19-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Purchaser: Arthur Wirth
 

Signature of Purchaser: /s/ Arthur Wirth      Email Address of Purchaser:      
Facsimile Number of Purchaser:       Address for Notice of Purchaser:          
 
Address for Delivery of Units for Purchaser (if not same as address for notice):
   

 
Number of Units to be purchased:  375,000
 
Number of Shares:  375,000
 
Number of Warrant Shares:  225,000
 
Total Purchase Price: $150,000
 
EIN Number:  [TO BE PROVIDED UNDER SEPARATE COVER]
 
 
 
 
 
 
-20-

--------------------------------------------------------------------------------

 


 
Schedule of Purchasers
to
Securities Purchase Agreement
 
Purchaser
 
Total Purchase Price
 
Manatuck Hill Scout Fund, LP
  $ 820,478.00  
Manatuck Hill Navigator Master Fund, LP
  $ 429,522.00  
Granite Point Capital Master Fund, L.P.
  $ 500,000.00  
Kevin O'Brien
  $ 250,000.00  
Shelton Y. Swei
  $ 250,000.00  
Arthur Wirth
  $ 150,000.00       $ 2,400,000.00  



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-21-

--------------------------------------------------------------------------------

 


Exhibit A
 
Form of Warrant
 

NTN BUZZTIME INC.
WARRANT
 
NEITHER THIS WARRANT NOR THE SHARES OF STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE BEEN REGISTERED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
UNDER SECTION 5 OF THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), IN RELIANCE UPON ONE OR MORE EXEMPTIONS FROM REGISTRATION OR
QUALIFICATION AFFORDED BY THE SECURITIES ACT AND/OR RULES PROMULGATED BY THE
U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT THERETO. NEITHER THIS WARRANT
NOR THE SHARES OF STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE BEEN
REGISTERED OR QUALIFIED (AS THE CASE MAY BE) UNDER THE SECURITIES LAWS OF ANY
STATE OR TERRITORY OF THE UNITED STATES (THE "BLUE SKY LAWS"), IN RELIANCE UPON
ONE OR MORE EXEMPTIONS FROM REGISTRATION OR QUALIFICATION (AS THE CASE MAY BE)
AFFORDED UNDER SUCH SECURITIES LAWS. THIS WARRANT HAS BEEN ACQUIRED FOR THE
HOLDER'S OWN ACCOUNT FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW FOR RESALE
OR DISTRIBUTION.
 
This Warrant (as defined below) is being issued pursuant to that certain
Securities Purchase Agreement (the "Purchase Agreement") of even date herewith
by and among NTN Buzztime, Inc., a Delaware corporation ("Company") and the
investor parties thereto.
 
THIS CERTIFIES THAT, for value received, [●] ("Holder") is entitled, subject to
the terms and conditions of this Warrant, to purchase from Company, up to [●]
shares of Common Stock (as defined below) (such shares and all other shares
issued or issuable pursuant to this Warrant referred to hereinafter as "Warrant
Shares") at a price of $0.40 per share (such price, as adjusted hereunder, the
"Exercise Price").
 
1.            Definitions: As used in this Warrant, the following terms shall
have the following meanings:
 
"Common Stock" means the common stock, $0.005 par value, of the Company.
 
"Convertible Securities" means evidences of indebtedness, shares of stock or
other securities which are convertible into or exchangeable for, with or without
payment of additional consideration, shares of Common Stock, either immediately
or upon the arrival of a specified date or the happening of a specified event or
both.
 
"Exercise Date" means, in the case of an exercise pursuant to Section 2.1, the
date on which the aggregate Exercise Price is received by the Company, together
with delivery of the Notice of Exercise and this Warrant, in accordance with
Section 2.1, and, in the case of an exercise pursuant to Section 2.2, the date
on which the Notice of Exercise and this Warrant are delivered to the Company in
accordance with Section 2.2.
 
"Exercise Period" means the period of time commencing at 12:01 a.m. Pacific Time
on the Initial Exercise Date and ending at 5:30 P.M. Pacific Time on the
Expiration Date.
 
"Expiration Date" means the five year anniversary of the Issuance Date.
 
"Fair Market Value" of a share of Common Stock as of a particular date means:
 

22

 

       (a)  
If the Common Stock is then listed or quoted on a Trading Market, the Fair
Market Value shall be deemed to be the average of the closing price of the
Common Stock on such Trading Market over the ten (10) Trading Days ending on the
Trading Day immediately prior to the Exercise Date;

 
       (b)  
If the Common Stock is not then quoted or listed on a Trading Market and if
prices for the Common Stock are then reported in the "Pink Sheets" published by
Pink Sheets, LLC (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; and

 
       (c)  
If the Common Stock is not then quoted or listed on a Trading Market and if
prices for the Common Stock are not then reported in the "Pink Sheets," the Fair
Market Value shall be the value thereof, as agreed upon by the Company and the
Holder; provided, however, that if the Company and the Holder cannot agree on
such value, such value shall be determined by an independent valuation firm
experienced in valuing businesses such as the Company and jointly selected in
good faith by the Company and the Holder.  Fees and expenses of the valuation
firms shall be paid equally by the Company and the Holder.

 
"Fundamental Transaction" means (a) any consolidation or merger of the Company
with or into any other corporation or other entity or person, or any other
corporate reorganization, in which the stockholders of the Company immediately
prior to such consolidation, merger or reorganization own less than 50% of the
voting power of the surviving entity immediately after such consolidation,
merger or reorganization, or the Common Stock is converted into or exchanged for
securities, cash or other property (b) any transaction or series of related
transactions to which the Company is a party in which in excess of 50% of the
Company’s voting power is transferred or (c) any sale, lease, exclusive license
or other transfer (in one transaction or a series of related transactions) of
all or substantially all of the Company’s assets to any person or group of
related persons (other than to any of the Company’s wholly owned subsidiaries).
 
"Initial Exercise Date" means May 11, 2014.
 
"Issuance Date" means November 12, 2013.
 
"Person" means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated association, corporation, limited liability company,
entity, including any governmental authority or political subdivision thereof.
 
"Trading Day" means a day on which the NYSE MKT is open for trading.
 
"Trading Market" means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE MKT, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the New York Stock Exchange or the OTC Bulletin Board.
 
"Transfer" means any sale, assignment, transfer, conveyance, pledge,
hypothecation or other disposition, voluntarily or involuntarily, by operation
of law, with or without consideration, or otherwise (including by way of
intestacy, will, gift, bankruptcy, receivership, levy, execution, charging order
or other similar sale or seizure by legal process).
 

23

 

"Warrant" means this Warrant and any warrant delivered in substitution or
exchange therefor as provided herein.
 
2.            Exercise.
 
2.1            Payment.  Subject to compliance with the terms and conditions of
this Warrant and applicable securities laws, during the Exercise Period, this
Warrant may be exercised, in whole or in part at any time or from time to time,
by delivery of:
 
(a)         
the form of Notice of Exercise attached hereto as Exhibit 1 (the "Notice of
Exercise"), duly executed by Holder, to the Company at its then principal
office;

 
(b)         
this Warrant at the principal office of the Company, and

 
(c)         
payment in cash, by check or by wire transfer of an amount equal to the product
obtained by multiplying the number of shares of Warrant Shares being purchased
upon such exercise by the then effective Exercise Price.

 
2.2            Cashless Exercise.  If at any time during the Exercise Period
there is no effective registration statement registering the resale by Holder of
the Warrant Shares, then this Warrant may also be exercised at such time by
means of a "cashless exercise" in which the Holder shall be entitled to receive
a certificate for the number of Warrant Shares equal to the quotient obtained by
dividing [(A-B) (X)] by (A), where:
 
(A)
=
the Fair Market Value of one share of Common Stock on the Trading Day
immediately preceding the date of the Exercise Date
(B)
=
the Exercise Price of one share of Warrant Shares (as adjusted to the date of
such calculation)
(X)
=
the number of Warrant Shares purchasable under this Warrant or, if only a
portion of this Warrant is being exercised, the portion of this Warrant being
canceled (at the date of such calculation)



If Holder elects to exercise this Warrant as provided in this Section 2.2,
Holder shall deliver this Warrant, along with the Notice of Exercise, duly
executed by Holder, to the Company at its then principal office.
 
2.3            Stock Certificates; Fractional Shares.  As soon as practicable on
or after any exercise of this Warrant pursuant to this Section 2, the Company
shall issue and deliver to Holder a certificate or certificates for the number
of whole shares of Warrant Shares issuable upon such exercise, together with
cash in lieu of any fraction of a share equal to such fraction of the current
Fair Market Value of one whole share of Warrant Shares as of the date of
exercise of this Warrant.  No fractional shares or scrip representing fractional
shares shall be issued upon an exercise of this Warrant.
 
2.4            Partial Exercise; Effective Date of Exercise.  In case of any
partial exercise of this Warrant, the Company shall cancel this Warrant upon
surrender hereof and shall execute and deliver a new Warrant of like tenor and
date for the balance of the shares of Warrant Shares purchasable
hereunder.  This Warrant shall be deemed to have been exercised immediately
prior to the close of business on the Exercise Date.  Holder shall be treated
for all purposes as the holder of record of the Warrant Shares to which it is
entitled upon exercise of this Warrant as of the close of business on the
Exercise Date.
 

24

 

2.5            Exercise Price Adjustment.  The Exercise Price in effect at any
time and the number of Warrant Shares purchased upon the exercise of this
Warrant shall be subject to adjustment from time to time only upon the happening
of the following events:
 
(a)        
Stock Dividend, Subdivision and Combination. In case the Company shall (i)
declare a dividend or make a distribution on its outstanding shares of Common
Stock in shares of Common Stock or Convertible Securities without payment of any
consideration for the additional shares of Common Stock or the Convertible
Securities (including the additional shares of Common Stock issuable pursuant to
the terms thereof), (ii) subdivide or reclassify its outstanding shares of
Common Stock into a greater number of shares, or (iii) combine or reclassify its
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect at the time of the record date for such dividend or distribution
or of the effective date of such subdivision, combination or reclassification
shall be adjusted so that it shall equal the price determined by multiplying the
Exercise Price by a fraction, the numerator of which shall be the number of
shares of Common Stock outstanding immediately prior to such action and the
denominator of which shall be the number of shares of Common Stock outstanding
after giving effect to such action (including the additional shares of Common
Stock issuable pursuant to the terms of Convertible Securities issued as a
dividend or as a distribution as contemplated by clause (i) of this Section
2.5(a)). Such adjustment shall be made successively whenever any event listed
above shall occur.

 
(b)        
Other Distributions.  If at any time after the date hereof the Company
distributes to holders of its Common Stock, other than as part of its
dissolution or liquidation or the winding up of its affairs, any shares of its
capital stock, any evidence of indebtedness or any of its assets (other than
cash, Common Stock or Convertible Securities), then the Company may, at its
option, either (i) decrease the Exercise Price of this Warrant by an appropriate
amount based upon the value distributed on each share of Common Stock as
determined in good faith by the Company’s board of directors or (ii) provide by
resolution of the Company’s board of directors that on exercise of this Warrant,
the Holder hereof shall thereafter be entitled to receive, in addition to the
Warrant Shares otherwise receivable on exercise hereof, the number of shares or
other securities or property which would have been received had this Warrant at
the time been exercised.

 
(c)        
Merger.  If at any time after the date hereof there shall be a merger,
consolidation, share exchange or similar transaction of the Company with or into
another entity (other than any such transaction in which the Company is the
surviving entity and which does not result in any reclassification or change in
the securities issuable upon exercise of this Warrant), then the Company will
make provision to ensure that the Holder shall thereafter be entitled to receive
upon exercise of this Warrant, during the period specified herein and upon
payment of the aggregate Exercise Price then in effect, the number of shares or
other securities or property of the Company, or successor entity resulting from
such transaction, which would have been received by Holder for the shares of
Common Stock subject to this Warrant had this Warrant been exercised at such
time.

 

25

 

(d)        
Reclassification, Etc.  If at any time after the date hereof there shall be a
change or reclassification of the securities as to which purchase rights under
this Warrant exist into the same or a different number of securities of any
other class or classes, then Holder shall thereafter be entitled to receive upon
exercise of this Warrant, during the period specified herein and upon payment of
the Exercise Price then in effect, the number of shares or other securities or
property resulting from such change or reclassification, which would have been
received by Holder for the shares of Common Stock subject to this Warrant had
this Warrant been exercised at such time.

 
(e)        
Adjustment in Number of Securities. Upon each adjustment of the Exercise Price
pursuant to the provisions of this Section 2.5, the number of Warrant Shares
issuable upon the exercise at the adjusted Exercise Price of this Warrant shall
be adjusted to the nearest number of whole shares of Common Stock by multiplying
a number equal to the Exercise Price in effect immediately prior to such
adjustment by the number of Warrant Shares issuable upon exercise of this
Warrant immediately prior to such adjustment and dividing the product so
obtained by the adjusted Exercise Price.

 
(f)        
Notice of Adjustment. Whenever the Exercise Price shall be adjusted as provided
in this Section 2.5, the Company shall provide notice of such adjustment to the
holder of this Warrant together with a statement, certified by the chief
financial officer of the Company, showing in detail the facts requiring such
adjustment and the Exercise Price that shall be in effect after such
adjustment.  Notwithstanding anything to the contrary, no adjustment in the
Exercise Price shall be required unless such adjustment would require a change
in the Exercise Price of at least one cent ($0.01); provided, however, that any
adjustments which by reason of this Section 2.5(f) are not required to be made
shall be carried forward and taken into account in any subsequent adjustment.

 
3.            Valid Issuance; Taxes.  All Warrant Shares issued upon the
exercise of this Warrant shall be validly issued, fully paid and non-assessable;
provided that Holder shall pay all taxes and other governmental charges that may
be imposed in respect of the issue or delivery thereof.  The Company shall not
be required to pay any tax or other charge imposed in connection with any
transfer involved in the issuance of any certificate for Warrant Shares in any
name other than that of Holder, and in such case the Company shall not be
required to issue or deliver any stock certificate or security until such tax or
other charge has been paid, or it has been established to the Company's
satisfaction that no tax or other charge is due.
 
4.            Loss or Mutilation.  Upon receipt of evidence satisfactory to the
Company of the ownership of and the loss, theft, destruction or mutilation of
this Warrant, and of indemnity satisfactory to it, and (in the case of
mutilation) upon surrender and cancellation of this Warrant, the Company shall
execute and deliver in lieu thereof a new Warrant of like tenor as the lost,
stolen, destroyed or mutilated Warrant.
 
5.            Reservation of Warrant Shares.  The Company hereby covenants that
at all times there shall be reserved for issuance and delivery upon exercise of
this Warrant such number of shares of Common Stock or other shares of capital
stock of the Company as are from time to time issuable upon exercise of this
Warrant and, from time to time as necessary, will take all steps necessary to
amend its certificate of incorporation to provide sufficient reserves of shares
of Common Stock issuable upon exercise of this Warrant.  All such shares shall
be duly authorized, and when issued upon such exercise, shall be validly issued,
fully paid and non-assessable, free and clear of all liens, security interests,
charges and other encumbrances or restrictions on sale and free and clear of all
preemptive rights, except encumbrances or restrictions arising under federal or
state securities laws.  Issuance of this Warrant shall constitute full authority
to the Company's officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for Warrant Shares
upon the exercise of this Warrant.
 

26

 

6.            Restrictions On Transfer.  Holder, by acceptance hereof, agrees
that, absent an effective registration statement filed under the Securities Act
of 1933, as amended (the "Securities Act"), covering the disposition or sale of
this Warrant or the Warrant Shares, as the case may be, and registration or
qualification under applicable state securities laws, such Holder shall not
Transfer any or all of this Warrant or Warrant Shares, as the case may be,
unless the Company has received a written opinion of counsel, in form and
substance satisfactory to the Company, that no such registration is required and
that the transfer will not otherwise violate the Securities Act, the Securities
Exchange Act of 1934, or applicable state securities laws.
 
7.            Notice of Record Date and Certain Other Events.  In the event of
any taking by the Company of a record of the holders of any class of securities
for the purpose of determining the holders thereof who are entitled to receive
any dividend or other distribution, the Company shall mail to Holder, at least
10 days prior to the date on which any such record is to be taken for the
purpose of such dividend or distribution, a notice specifying such date.  In the
event of any voluntary dissolution, liquidation or winding up of the Company,
the Company shall mail to Holder, at least 10 days prior to the date of the
occurrence of any such event, a notice specifying such date.  In the event the
Company authorizes or approves, enters into any agreement contemplating, or
solicits stockholder approval for any Fundamental Transaction, the Company shall
mail to the Holder, at least 10 days prior to the date of the closing of such
event, a notice specifying such date.
 
8.            Notice.  All notices and other communications from the Company to
the Holder or from the Holder to the Company shall be sent in accordance with
the provisions of the Purchase Agreement.
 
9.            Headings; Section Reference.  The headings in this Warrant are for
purposes of convenience in reference only, and shall not be deemed to constitute
a part hereof.  All Section references herein are references to Sections of this
Warrant unless specified otherwise.
 
10.         Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the conflict
of laws provisions.  The parties agree that the California Superior Court
located in the County of San Diego, State of California shall have exclusive
jurisdiction in connection with any dispute concerning or arising out of this
Warrant, or otherwise relating to the parties relationship.  In any action,
lawsuit or proceeding brought to enforce or interpret the provisions of this
Warrant and/or arising out of or relating to any dispute between the parties,
the prevailing party with respect to each specific issue in a matter shall be
entitled to recover all of his or its costs and expenses relating to such issue
(including without limitation, reasonable attorney's fees and disbursements) in
addition to any other relief to which such party may be entitled.
 
11.         Severability.  If any term, provision, covenant or restriction of
this Warrant is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Warrant shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.
 
12.         No Rights as Shareholder Until Exercise.  This Warrant does not
entitle Holder to any voting rights or other rights as a stockholder of the
Company prior to the exercise hereof.
 
13.         Saturdays, Sundays and Holidays.  If the Expiration Date falls on
any day that is not a Trading Day, the Expiration Date shall automatically be
extended until 5:30 P.M. the next Trading Day.
 
[Signature Page Follows]
 

27

 

IN WITNESS WHEREOF, the undersigned duly authorized representative of the
Company has executed this Warrant as of the day and date first written above.
 
 

 
NTN Buzztime, Inc.
         
 
By:
        Name: Kendra Berger     Title: Chief Financial Officer   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

28

 



 
EXHIBIT 1
 
NOTICE OF EXERCISE
 
(To be executed upon exercise of Warrant)
 
TO:           NTN BUZZTIME, INC.


1.  
The undersigned hereby elects to purchase ________ Warrant Shares pursuant to
the terms of the attached Warrant, and tenders herewith payment of the Exercise
Price in full, together with all applicable transfer taxes, if any. If said
number of Warrant Shares shall not be all the Warrant Shares purchasable under
the attached Warrant, a new Warrant is to be issued in the name of the
undersigned for the balance remaining of the shares purchasable thereunder.



2.  
Payment shall take the form of (check applicable box):



[  ] in lawful money of the United States; or
 
[ ] the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in Section 2.2, to exercise this Warrant
with respect to the maximum number of Warrant Shares purchasable pursuant to the
cashless exercise procedure set forth in Section 2.2.
 


Date:____________________________________                                                            
Holder:
 
 
      ____________________________________________________________________
By:
 
Its:
 





 
 

29

